Name: Commission Regulation (EEC) No 2667/80 of 17 October 1980 on certain transitional measures relating to imports of sheepmeat and goatmeat products consigned to the Community
 Type: Regulation
 Subject Matter: trade;  EU finance;  tariff policy;  animal product
 Date Published: nan

 No L 276/38 Official Journal of the European Communities 20 . 10 . 80 COMMISSION REGULATION (EEC) No 2667/80 of 17 October 1980 on certain transitional measures relating to imports of sheepmeat and goatmeat products consigned to the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( ! ), and in particular Article 33 thereof, Whereas imports of sheepmeat and goatmeat products will , with effect from 20 October 1980 , be subject to the system laid down by Regulation (EEC) No 1837/80 ; whereas, in particular , the import levy system will apply to products placed in free circula ­ tion within the Community as from that date ; whereas transitional measures should be taken in respect of products consigned to the Community before that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats , HAS ADOPTED THIS REGULATION : Article 1 Sheepmeat and goatmeat products consigned to the Community before 20 October 1980 and placed in free circulation within the Community as from that date shall be subject to one of the following systems : (a) products accompanied by the certificates for export to the Community referred to in Commis ­ sion Regulations (EEC) No 2663/80 (2 ) and (EEC) No 2664/80 (3 ) shall be subject to the provisions of the said Regulations ; (b) other products shall be subject to the system appli ­ cable before the implementation of Regulation (EEC) No 1837/80 . Article 2 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2 ) See page 24 of this Official Journal . (3 ) See page 29 of this Official Journal .